—Judgment, Supreme Court, New York County (Alfred Donati, Jr., J.), rendered December 19, 1994, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
Defendant’s sentence was not excessive, and it properly sanctioned him for violating all three terms of the conditional plea agreement he had knowingly and voluntarily accepted. We have considered the arguments raised by defendant in his supplemental pro se brief and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.